DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12, 14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandru (US 2011/0214088).17
Regarding claim 1, Sandru teaches a computer device configured to receive a message comprising message data, the computer device comprising: processing circuitry configured to execute a computer program which, when executed, causes the processing circuitry to carry out the steps of: parsing a first message part of the message data (i.e., The communication device 100 may also be configured to parse content provided in markup language, such as HTML or RTF, to extract and present only the text content of those formats for display [0071]); displaying a first viewable message element in the first message part for a first time period before activating a second message part of the message data (i.e., a rendering or layout circuit or engine 125 is included in the device 100. When a user specifies that a data file is to be viewed on the display 110, the rendering circuit or engine 125 analyzes and processes the data 
Regarding claim 2, Sandru teaches the device is configured to receive an update message for updating the timing control data in the timing control library (read on command to increase or decrease the rate of scrolling [0082]-[0083]). 
Regarding claim 3, Sandru further teaches configured to engage in a messaging session with at least one other computer device, wherein the update message comprises timing control data which is specific to that messaging session ([0084]).

Regarding claim 5, Sandru further teaches the device is configured to exchange messages with at least one generating computer device associated with a particular user, wherein the update message comprises timing control data specific to messages exchanged with that particular user ([0057]-[0058]). 
Regarding claim 8, Sandru further teaches the message data comprises at least one triggering component, the processing circuitry being configured to detect the triggering component and to trigger an event associated with the triggering component, wherein the user perceptible activation comprises the triggered event (i.e., once the device detects that it has displayed the end of that message segment, the replicated message content 622b, it again pauses and scans the message 700 for a previous delimiter at 836. The message 700 has no further delimiters; the last portion of the message, chronologically speaking, is the new message content 722 [0088]-[0089]).
Regarding claim 9, Sandru further teaches at least one of the message elements comprises a triggering component ([0088]-[0089]). 
Regarding claim 10, Sandru further teaches the timing control component is configured to determine the first time period additionally based on the event associated with the triggering component (i.e., some of the content/message may be viewable on the communication device [0070]-[0072], and The device 100 may automatically start the scrolling after a pause long enough for the user to read the content of the display 110 [0085]). 

Regarding claim 14, Sandru further teaches an events library which associates triggering component identifiers with events ([0033], [0060]). 
Regarding claim 16, Sandru further teaches at least one event generating module configured to present an event associated with a triggering component in the message data, the event generating module comprising at least one of: a rendering device for rendering a visualisation on a display of the computer device; a device for generating a haptic event; and an audio output module for generating an audio event data (i.e., a rendering or layout circuit or engine 125 is included in the device 100. When a user specifies that a data file is to be viewed on the display 110, the rendering circuit or engine 125 analyzes and processes the data file for visualization on the display 110 
Regarding claim 17, Sandru further teaches a message exchange system comprising a first computer device configured to generate a message comprising message data, and a second computer device configured to receive the message from the first computer device ([0057]-[0058]); wherein the first computer device comprises processing circuitry configured to execute a computer program which, when executed, causes the processing circuitry to generate a message comprising message data having first and second message parts, at least the first message part comprising a first viewable message element ([0058]-[0059]); and to transmit the message to the second computer device, the second computer device comprising processing circuitry configured to execute a computer program which, when executed causes the second processing circuitry to carry out ([0059]-[0060]) the steps of: parsing the first message part (i.e., The communication device 100 may also be configured to parse content provided in markup language, such as HTML or RTF, to extract and present only the text content of those formats for display [0071]); displaying the first viewable message element for a first time period before activating the second message part (i.e., a rendering or layout circuit or engine 125 is included in the device 100. When a user specifies that a data file is to be viewed on the display 110, the rendering circuit or engine 125 analyzes and processes the data file for visualization on the display 110 [0027].., last message delimiter contained in the message is displayed figs. 6-7, [0084]-[0086]); and after expiry of the first time period, activating the second message part by generating a user perceptible activation associated with the second message part, to be 
Regarding claim 20, Sandru further teaches a method of rendering message data of a message received at a receiving computer device, the message comprising at least first and second message parts (i.e., a rendering or layout circuit or engine 125 is included in the device 100. When a user specifies that a data file is to be viewed on the display 110, the rendering circuit or engine 125 analyzes and processes the data file for visualization on the display 110 [0027]), the method comprising: parsing the first message part (i.e., The communication device 100 may also be configured to parse content provided in markup language, such as HTML or RTF, to extract and present only the text content of those formats for display [0071]); determining a first time period for delaying activation of the second message part by accessing a timing control library . 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-23 of U.S. Patent No. 10,834,039 over claims 1-31 of U.S. Patent No. 10,374,994 in view of Sandru (US 2011/0214088).
Regarding claims 1-21, they have limitations similar to claims as recited in the claims comparison below.
Application
Patent 10,834,039
1. A computer device configured to receive a message comprising message data, the computer device comprising: processing circuitry configured to execute a computer program which, when executed, causes the processing circuitry to carry out the steps of: parsing a first message part of the message data; displaying a first viewable message 





Application
Patent 10,374994
1. A computer device configured to receive a message comprising message data, the computer device comprising: processing circuitry configured to execute a computer program which, when executed, causes the processing circuitry to carry out the steps of: parsing a first message part of the message data; displaying a first viewable message element in the first message part for a first time period before activating a second message part of the message data; and after expiry of the first time period, activating the second message part by generating a user perceptible activation associated with the second message part, to be perceived by a user at the computer device while the first message part of the message continues 


16. A method according to claim 1 comprising receiving at the receiving computer device an update message which comprises event data for generating an event, with an associated triggering component identifier, and updating a local store at the receiving device with the triggering component identifier and its associated event data.
8. The computer device of claim 1 wherein the message data comprises at 
8. A method according to claim 2, wherein the event is stored at the 

  25. A computer device according to claim 24 comprising at least one event generating module configured to present an event associated with a triggering component in the message data.

	However, the US patent No. 10,374,994 and 10,834,039 does not recite all the limitations of the current application. Given that the claims of the current application are rejected by Sandru as disclosed above. Therefore, it would have been obvious implemented the technique of Sandru within the US patents 10,374,994 and 10,834,039 in order to provide user of mobile communication device a plurality of features, and allow user to easily scroll through the content of a long message using the autoscroll command which can be invoked by a keystroke or a combination of keystrokes.
Allowable Subject Matter
Claims 6, 7, 11, 13, 15, 18-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3971.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643